DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to arguments/remarks filed 06/01/2021. Claims 1-20 are pending.

Information Disclosure Statement
An information disclosure statement (IDS) submitted on 06/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Lee US 20160179422 A1).

Regarding Claims 1 and 10, taking Claim 10 as exemplary, Lee teaches a data access system ([Lee Fig. 25, para. 0322] depicts a RAID storage system), for storing data to a plurality of physical storage volumes ([Lee Fig. 25, para. 0324] depicts a plurality of flash memory chips 4201-420m (i.e. a plurality of physical storage volumes)), the data access system comprising: processing circuitry configured to: identify first data for storage on the plurality of physical storage volumes ([Lee Fig. 25, para. 0327-0328] describes stripe writing performed by the RAID storage system 4000, which suggests that data will be identified and written to the plurality of chips 4201-420m (i.e. plurality of physical storage volumes) on the memory device 4200), wherein each of the plurality of physical storage volumes corresponds to respective ones of a plurality of data channels and a plurality of control channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that the data is submitted through the channels and therefore suggest the channels can transmit data (i.e. are data channels); it is also describes that the memory controller 4100 provides control signals via the plurality of channels CH1 – CHN (i.e. are also control channels)); segment the first data into a plurality of data segments corresponding to respective ones of the plurality of data channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that data is segmented corresponding to the number of channels); transfer the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes ([Lee Fig. 17, para. 0248, para. 0255] describes the control logic unit 12 performing operations (reading and writing data ) based on controls sent from the memory controller 210 (i.e. this suggests that data and commands are sent via channels previously described); also describes the page buffer 15 connected to the memory cell array via bit lines BL, where the page buffer 15 functions as a write driver to input the data to be stored into the memory cell array 11 (i.e. this suggests that the plurality of data segments are transferred as bitstreams over the channels to the physical storage volumes)); and provide real-time write control to the plurality of physical storage volumes over respective ones of the plurality of control channels, wherein the real-time write control directs a process for how the plurality of physical storage volumes write the plurality of data segments ([Lee Fig. 25, para. 0328] describes the memory controller 210 providing addresses, commands, and control signals via the plurality of channels CH1 - CHN to control a programming (or writing) operation with respect to memory device 220 (i.e. directing a process of how the data is written to the flash memory chips (physical storage volumes))).

Regarding Claim 19, Lee teaches one or more computer readable storage media having program instructions stored thereon ([Lee Fig. 25, para. 0325] describes RAID control software) for operating a data access system, the program instructions, when read and executed by a processing system, direct the processing system to: identify first data for storage on the plurality of physical storage volumes ([Lee Fig. 25, para. 0327-0328] describes stripe writing performed by the RAID storage system 4000, which suggests that data will be identified and written to the plurality of chips 4201-420m (i.e. plurality of physical storage volumes) on the memory device 4200), wherein each of the plurality of physical storage volumes corresponds to respective ones of a plurality of data channels and a plurality of control channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that the data is submitted through the channels and therefore suggest the channels can transmit data (i.e. are data channels); it is also describes that the memory controller 4100 provides control signals via the plurality of channels CH1 – CHN (i.e. are also control channels)); segment the first data into a plurality [Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that data is segmented corresponding to the number of channels); transfer the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes ([Lee Fig. 17, para. 0248, para. 0255] describes the control logic unit 12 performing operations (reading and writing data ) based on controls sent from the memory controller 210 (i.e. this suggests that data and commands are sent via channels previously described); also describes the page buffer 15 connected to the memory cell array via bit lines BL, where the page buffer 15 functions as a write driver to input the data to be stored into the memory cell array 11 (i.e. this suggests that the plurality of data segments are transferred as bitstreams over the channels to the physical storage volumes)); and provide real-time write control to the plurality of physical storage volumes over respective ones of the plurality of control channels, wherein the real-time write control directs a process for how the plurality of physical storage volumes write the plurality of data segments ([Lee Fig. 25, para. 0328] describes the memory controller 210 providing addresses, commands, and control signals via the plurality of channels CH1 - CHN to control a programming (or writing) operation with respect to memory device 220 (i.e. directing a process of how the data is written to the flash memory chips (physical storage volumes))).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Ehrlich (US 20150055243 A1).

Regarding Claim 2 and 11, taking claim 11 as exemplary, Lee teaches the data access system of claim 10.
Further, Lee teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives ([Lee 0078 describes that the plurality of storage devices may be formed as hard disk drives (HDDs)).
 Lee does not teach wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives.
[Ehrlich 0016, 0018] describes when data are transferred to or from storage disk, signals direct the actuator arm, with read/write head attached,  sweeps and arc between two points via voice coil motor (VCM) 128. It is stated that the voice coil motor is coupled with servo system known in the art (i.e. uses combination of spindle motor 114 and voice coil motor 128 to properly position head for writing); spindle motor being the disk rotation motor and the VCM being the head position motor).
Lee and Ehrlich are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Ehrlich before him or her to modify the data storage system of Lee to include the real-time control of Ehrlich. The suggestion and/or motivation for doing so would be obtaining the advantage of making the data storage system more efficient as the hybrid disk system allows the system to perform read-write operations faster and have lower power consumption as suggested by Ehrlich (see para. 0019). Therefore, it would have been obvious to combine Lee with Ehrlich to obtain the invention as specified in the instant application claims.

Regarding Claim 20, Lee teaches the one or more computer readable storage media of claim 19.
Further, Lee teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives ([Lee 0078 describes that the plurality of storage devices may be formed as hard disk drives (HDDs)).
 Lee does not teach wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives.
Ehrlich teaches wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives ([Ehrlich 0016, 0018] describes when data are transferred to or from storage disk, signals direct the actuator arm, with read/write head attached,  sweeps and arc between two points via voice coil motor (VCM) 128. It is stated that the voice coil motor is coupled with servo system known in the art (i.e. uses combination of spindle motor 114 and voice coil motor 128 to properly position head for writing); spindle motor being the disk rotation motor and the VCM being the head position motor).
Lee and Ehrlich are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Ehrlich before him or her to modify the data storage system of Lee to include the real-time control of Ehrlich. The suggestion and/or motivation for doing so would be obtaining the advantage of making the data storage system more efficient as the hybrid disk system allows the system to perform read-write operations faster and have lower power consumption as suggested by Ehrlich (see Ehrlich para. 0019). Therefore, it would have been obvious to combine Lee with Ehrlich to obtain the invention as specified in the instant application claims.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Mendonsa (US 10446186 B1).

	Regarding Claim 3 and 12, taking claim 12 as exemplary, Lee teaches the data access system of claim 10.
Lee does not teach wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without disk rotation motors, wherein the data access system includes at least one disk rotation motor for rotating disks in the plurality of hard disk drives, and wherein the processing circuitry configured to provide the real-time write control comprises: the processing circuitry configured to control operation of the disk rotation motor. 
[Mendonsa Fig. 5, Fig. 8, Col. 8 Lines 20-29] describes head-disc interface (HDI) similar to that of an HDD, where the HDIs do not have their own rotation motors as shown in Fig. 8; a plurality of HDIs are shown in Fig. 5 (i.e. a plurality of storage volumes)), wherein the data access system includes at least one disk rotation motor for rotating disks in the plurality of hard disk drives ([Mendonsa Fig. 7, Col. 8 Lines 3-7] depicts data access system which includes a spindle motor 234 for rotating disks for the plurality of HDIs), and wherein providing the real-time write control comprising: controlling operation of the disk rotation motor ([Mendonsa Fig. 15, Col. 13 Lines 46-53] step 408 describes performing data transfer (i.e. write) between selected cartridge (HDI) and host device, which includes controlling rotation of discs using spindle motor). 
Lee and Mendonsa are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching Lee and Mendonsa before him or her to modify the data storage system of Lee to include the choice of the location of the disk and/or head motor either on the hard drive disk itself or on the data accessing system as taught by Mendonsa. The suggestion and/or motivation for doing so would be obtaining the advantage of making the data storage system more efficient as staggering the loading of cartridges can reduce latencies in data transfers as suggested by Mendonsa (see Mendonsa Col. 14 Lines 19-33). Therefore, it would have been obvious to combine Kowles, Ehrlich and Mendonsa to obtain the invention as specified in the instant application claims.

	Regarding Claim 4 and 13, taking claim 13 as exemplary, Lee in view of Mendonsa teaches The data access system of claim 12.
Lee does not teach wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without head position motors, wherein the data access system includes at least one 
Mendonsa teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without head position motors ([Mendonsa Fig. 5, Fig. 8, Col. 8 Lines 20-29] describes head-disc interface (HDI) similar to that of an HDD, where the HDIs do not have their own head position motors as show in Fig. 8; a plurality of HDIs are shown in Fig. 5 (i.e. a plurality of storage volumes)), wherein the data access system includes at least one head position motor for positioning heads in the plurality of hard disk drives ([Mendonsa Fig. 15, Col. 10 Lines 46-56] describes external VCM 236 which ultimately controls an actuator hub that radially advances the heads across the disc surfaces in response to control inputs), and wherein providing the real-time write control comprising: controlling operation of the head position motor ([Mendonsa Fig. 15, Col. 13 Lines 46-53] step 408 describes performing data transfer between selected cartridge and host device, which includes head actuation using external VCM).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 12, due to the fact that the choice of location of the disk and/or head motors are encapsulated in the data storage system of Lee and Mendonsa as previously described.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Kuzmin (US 10445229 B1).

Regarding Claims 6 and 15, taking claim 15 as exemplary, Lee teaches the data access system of claim 10. 
[Lee Fig. 25] depicts a plurality of flash memory chips 4201-420m). 
Lee does not teach wherein the real-time write control includes flash memory control signaling for flash memory modules in the plurality of flash memory boards.
Kuzmin teaches wherein the real-time write control includes flash memory control signaling for flash memory modules in the plurality of flash memory boards ([Kuzmin Col. 36 Lines 8-15] describes notifying host of new available memory as a result of wear leveling and garbage collection that does not include bad blocks; applicant specification defines memory control signaling as accounting for wear leveling and bad block mapping of the flash memory modules).
Lee and Kuzmin are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Kuzmin before him or her to modify the data storage system of Lee to include the use of flash memory in real-time as taught by Kuzmin. The suggestion and/or motivation for doing so would be obtaining the advantage of making the data storage system more efficient as wear-leveling helps to avoid bad blocks for future physical space assignments as suggested by Kuzmin (see Kuzmin Col. 9 Lines 32-37). Therefore, it would have been obvious to combine Kowles, Ehrlich and Kuzmin to obtain the invention as specified in the instant application claims.

Regarding Claims 7 and 16, Lee in view of Kuzmin teach the data access system of claim 15. 
Lee does not teach wherein the memory control signaling accounts for wear leveling of the flash memory modules and bad block mapping of the flash memory modules when directing where to store the plurality of data segments in the flash memory modules. 
[Kuzmin Col. 36 Lines 8-15] describes notifying host of new available memory as a result of wear leveling and garbage collection that does not include bad blocks; applicant specification defines memory control signaling as accounting for wear leveling and bad block mapping of the flash memory modules).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15, due to the fact that the real-time usage of flash memory are encapsulated in the data storage system of Kowles, Ehrlich and Kuzmin as previously described.
Regarding Claims 8 and 17, taking claim 17 as exemplary, Lee in view of Kuzmin teach the data access system of claim 15.
Further, Lee teaches the data access system of claim 15 further comprising: performing garbage collection for the flash memory modules ([Lee para. 0022] describes performing garbage collection on flash memory storage regions).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of  Hitron (US 20190012236 A1).

Regarding Claims 9 and 18, taking claim 18 as exemplary, Lee teaches the data access system of claim 10.
Lee does not teach wherein segmenting the first data into the plurality of data segments comprises: performing a data protection process on the first data that results in the plurality of data segments.
[Hitron] 0128 describes a RAID protection scheme, including distribution of data into data segments over the various storage devices).
Lee and Hitron are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Hitron before him or her to modify the data storage system of Lee to include the purpose of segmenting data as a factor for protection as taught by Hitron. The suggestion and/or motivation for doing so would be creating a more secure data storage system as suggested by Hitron (see Hitron para. 0130). Therefore, it would have been obvious to combine Lee and Hitron to obtain the invention as specified in the instant application claims.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Lee (US 20160179422 A1) teaches a RAID memory system with a plurality of physical storage volumes. Mendonsa (US 10446186 B1) teaches a data access system utilizing HDIs or cartridges to load into a data access system. Lee nor Mendonsa teach the claimed invention having the following limitation:
	(Claims 5 and 14) “…the plurality of physical storage volumes comprises a plurality of hard disk drives without heads and wherein the data access system includes at least one head, coupled to the head position motor, for writing data to the plurality of hard disk drives.”

Response to Arguments
Applicant's arguments, regarding claims 1-4, 6-13, and 15-20, filed 06/01/2021 have been fully considered but they are either deemed not persuasive or moot in view of new grounds of rejection. 
Regarding the arguments pertaining to Claim 1-2, 10-11 and 19-20, Examiner cites new reference Lee (US 20160179422 A1), along with prior art of record Ehrlich (US 20150055243 A1), to teach the claimed limitations. 
Regarding Claims 3-4 and 12-13, Applicant argues that without the teachings of the independent claims (1, 10, and 19) such as segmenting, identifying, and transferring, then the reference Mendonsa could not teach the claimed limitations of 3 and 12; however new reference Lee is incorporated to teach such limitations and as such the argument is moot.  
Applicant argues that dependent claims 6-9 and 15-18 are patentable by at least virtue of their dependencies, however this no longer hold true. 
Applicant’s arguments, regarding Claims 5 and 14, have been fully considered and are persuasive.  The rejection of claims 5 and 14 has been withdrawn. 
All arguments by the applicant are believed to be covered in the body of this office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/01/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132